DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 2/8/21 has been entered in full. Claims 1-17 are canceled. Claims 18 and 19 are amended. New claims 20-26 are added. Claims 18-26 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/456,041.

Election/Restrictions
New claims 20-26 are directed to the same invention as parent claim 18, and thus are placed in inventive Group II. Applicants' election without traverse of Group II, currently claims 18-26, in the reply filed on 2/8/21 is acknowledged. All claims directed to Group I have been canceled. 
The election of an antibody comprising the HCDRs of SEQ ID NO: 25, 106 and 24, and the LCDRs of 16, 17 and 18, as the species of antibody in the reply filed on 2/8/21 is also acknowledged. This combination of CDR sequences is recited as one of the alternatives in independent claim 18, and to which dependent claim 25 is limited, and is encompassed by heavy and light chain sequences recited in claims 21, 23 and 26. Thus, the elected species reads on each of the pending claims.
Claims 18-26 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive, because it is directed to an antibody, which is a product, whereas the claimed invention is directed to a method of treatment by administering an antibody. A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.

Claim Objections
Claims 20, 22 and 24 are objected to because of the following informalities:
In each of claims 20, 22, and 24, the claim is missing an article before the recited group of elements; e.g., "is a Fab…"
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method for the treatment or prevention of a disease related to vascular endothelial lipase, wherein the disease is dyslipidemia or atherosclerosis, comprising administering to a patient in need thereof, a pharmaceutically effective amount of a humanized antibody or an antibody fragment thereof selected from the group recited in claim 18, 
does not reasonably provide enablement for 
a method for the treatment or prevention of a disease related to vascular endothelial lipase, comprising administering to a patient in need thereof, a pharmaceutically effective amount of a humanized antibody or an antibody fragment thereof selected from the group recited in claim 18.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating or preventing a disease related to vascular endothelial lipase (EL). The method achieves this goal via a single step of administration of a humanized monoclonal antibody, or antibody fragment thereof, selected from a group of anti-EL antibodies, which are defined in the claims by their complementarity-determining regions (CDRs). The specification teaches that said antibodies inhibit the enzymatic activity of EL (e.g., ¶ 3; Example 2). The specification does not define a "disease related to vascular EL", but does provide a list of diseases to be treated, including "dyslipidemia, hyperlipidemia, arteriosclerosis, atherosclerosis, hypercholesterolemia, hypertriglyceridemia, diabetes, obesity and/or syndrome X" (e.g., ¶ 227, 352). 
The specification teaches that an "EL inhibitor could be a therapeutic agent for CAD through increasing HDL-c in the blood" (¶ 5). Relevant art published prior to the claimed priority date (9/11/14) supports this, teaching, in a section titled "Endothelial Lipase as a Therapeutic Target for Dyslipidemia", that "[t]he link between EL and HDL-C was established following mouse studies suggesting that changes in EL levels influence HDL-C metabolism" and that plasma HDL-C in mice was significantly increased when either the EL gene was knocked out, or EL activity was inhibited with an antibody (pg 101-102 of Elshourbagy et al, 2014. Med Princ Pract. 23: 99-111; published on-line 12/11/13). Supporting this, Singaraja et al (2013) teach that "the impact of LIPG mutations is directly related to their effect on endothelial lipase function and support that antagonism of endothelial lipase function improves cardioprotection" (see Abstract of Singaraja et al, 2013. Circ Cardiovasc Genet. 6:54-62). Sun et al (2013) teach that "As plasma EL mass and activity both correlate with CAD [coronary artery risk in humans and human loss of function EL variants are associated with 
	However, the scope of the claims encompasses not just dyslipidemia and atherosclerotic disease, but instead includes any "disease related to vascular EL", a potentially broad category that encompasses any possible disease to which vascular EL might be related, including those in which it has a role that has not yet been defined yet. The genus of "disease" is vast, and includes those with highly disparate etiologies; i.e., autoimmune diseases, cancer, infectious diseases, and the prior art does not demonstrate either that EL is related to such a breadth of disease, or that the genus of diseases related to EL is necessarily limited to those related to dyslipidemia and atherosclerosis. A statement that a genus of diseases exists that are "related" to EL does not allow the skilled artisan to know the identity of such diseases; instead the skilled artisan would to engage in further experimentation in order to determine which, if any, other diseases are related to EL; i.e., by performing experiments such as those described by the prior art that establish a correlation between EL and dyslipidemia. Such experimentation would be undue in view of the large number of disparate diseases that would need to be tested to determine the full scope of the relationship of EL to "disease". It is also noted that the conditions to be treated with the anti-EL antibodies include obesity or diabetes in general, yet these conditions may occur without dyslipidemia or atherosclerosis, and the treatment of such conditions in the absence of such co-morbidities would have been unpredictable to the skilled artisan, and required further experimentation to determine a relationship with EL.
	In conclusion, in view of the teachings of the specification and the relevant art, the specification enables the skilled artisan to practice a method of claim 18 wherein the 

Conclusion
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646